Citation Nr: 0944116	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from February 1967 to 
February 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Acting 
Veterans Law Judge in October 2009.  A transcript of the 
hearing is of record.  


FINDING OF FACT

Tinnitus did not manifest during active military service and 
is not attributable to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in July 2005.  While the letter provided adequate notice with 
respect to the evidence necessary to substantiate the claim, 
it did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
appellant was granted notice of the latter two elements in 
March 2006 prior to adjudication of the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The appellant has asserted that 
another VA examination is warranted.  However, the Board 
finds that the VA examination was adequate.  Although the C-
file was unavailable for review during the October 2006 VA 
compensation and pension examination, the C-file was made 
available to the VA examiner in June 2009 at which time an 
addendum opinion was issued.  The examiner reviewed the 
history, established clinical findings and presented reasons 
for the opinion.  There is no reason to find that the VA 
examiner, an audiologist, was not competent to examine the 
appellant and/or render an etiology opinion.  As such, 
another VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Factual Summary

Service treatment records reveal that the appellant's ears 
were reported normal at enlistment.  He denied ear trouble at 
that time.  The appellant reported hearing loss due to 
unknown reasons in March 1968.  In April 1968, examination 
revealed TM appears scarred; there was no inflammation and 
some cerumen present.  An impression was given of resolved 
O.M., A.S.  Impacked wax left ear cerumen was noted in May 
1968.  The February 1971 separation examination revealed 
normal ears.  Service treatment records are devoid of any 
complaints, treatment or diagnoses of tinnitus.  

In August 2001, the appellant reported that he woke up and 
shook his right ear to get sound.  He stated that it sounded 
like an ocean sound in his right ear.  In his June 2005 claim 
for compensation, the appellant reported tinnitus from naval 
gun fire and range.  

The appellant was afforded a VA compensation and pension 
examination in October 2006.  It was noted that the 
appellant's C-file was not sent for review.  The appellant 
reported noise exposure in service without the use of hearing 
protection from firearms, naval guns, and heavy artillery.  
No civilian noise exposure without use of hearing protection 
was reported.  It was noted that after service the appellant 
worked as a truck driver.  Tinnitus in both ears was 
reported.  The examiner noted that, by the appellant's own 
account, he had minimal noise exposure while in service and 
that he was unable to recall an event that may have triggered 
his reported tinnitus.  The VA examiner opined that the 
appellant's tinnitus is not due to military noise exposure.  

In a June 2009 VA compensation and pension addendum, the VA 
examiner, after review of the C-file, opined that military 
noise exposure did not contribute to the appellant's current 
complaints of tinnitus.  The examiner noted that, by the 
appellant's own account, he had minimal noise exposure in 
service.  The examiner further noted that there was no note 
or mention of tinnitus in the appellant's C-file and that he 
is unable to recall an incident or event that may have 
contributed to his current complaint of tinnitus.  

In his October 2009 hearing, the appellant reported his 
tinnitus started while on a ship in service.  He reported 
acoustic trauma from the engine room.  When asked about 
having ear infections in service, the appellant stated that 
he went to the doctor several times in service but it was too 
far back to remember.  

Legal Criteria 

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if increased or aggravated 
by service or manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the appellant has not asserted that his 
disability is the result of combat.  As such, the provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not for application.  

Analysis 

The appellant has appealed the denial of service connection 
for tinnitus.  After review of the record, the Board finds 
that service connection for tinnitus is not warranted.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes the 
appellant's report of tinnitus that is attributable to 
service.  He has reported noise exposure in service without 
the use of hearing protection from firearms, naval guns, and 
heavy artillery.  However, the Board is presented with 
convincing negative evidence.  In this regard, the Board 
notes that although the appellant reports tinnitus 
attributable to service, his separation examination revealed 
normal ears.  In the June 2009 VA compensation and pension 
addendum, the VA examiner, after review of the C-file, opined 
that military noise exposure did not contribute to the 
appellant's current complaints of tinnitus.  The examiner 
noted that, by the appellant's own account, he had minimal 
noise exposure in service, there was no note or mention of 
tinnitus in the appellant's C-file, and that the appellant is 
unable to recall an incident or event that may have 
contributed to his current complaint of tinnitus.  

Based on the evidence presented, the Board finds that service 
connection for tinnitus is not warranted.  In this regard, 
the Board notes that the separation examination revealed 
normal ears.  Although the appellant was treated for ear 
problems in service, the record is devoid of any tinnitus 
complaints, treatment, or diagnoses.  The first post service 
mention of tinnitus is decades after service.  Furthermore, 
the VA examiner has opined that military noise exposure did 
not contribute to the appellant's current complaints of 
tinnitus.  

The Board acknowledges that the appellant reported in his 
October 2006 examination tinnitus in both ears with an onset 
of 36 years.  The Board notes that the appellant is competent 
to report tinnitus.  However, to the extent that the 
appellant attributes his current disability to service, the 
Board notes that the appellant's assertions of continuity are 
not credible.  The Board is not holding that corroboration is 
required.  The Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan, 
supra.  Here, we find the appellant's assertions that his 
tinnitus is related to service to be less credible than the 
normal separation examination, the VA examiner's opinion, and 
the gap in time between separation and objective medical 
evidence.

The preponderance of the evidence is against the claim for 
service connection for tinnitus.  The evidence establishes 
that the appellant's current tinnitus is not attributable to 
service.  Accordingly, service connection is denied.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2009).  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


